UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8443


RONALD BLUE WEST,

                  Plaintiff - Appellant,

             v.

MICHELLE   T.  FUSEYAMORE;   REGIONAL   COUNSEL;     LIEUTENANT
COUNSEL; FCI BUTNER; UNITED STATES OF AMERICA,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:07-ct-03122-BO)


Submitted:    May 28, 2009                    Decided:   June 4, 2009


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald Blue West, Appellant Pro Se.   Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina;
Christina   Ann  Thompson, Attorney Advisor,   Butner, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ronald Blue West appeals the district court’s orders

denying relief on his complaint filed pursuant to the Federal

Tort Claims Act, 28 U.S.C. §§ 2671-2680 (2006), and his motion

for reconsideration.         We have reviewed the record and find no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.        West v. Fuseyamore, No. 5:07-ct-03122-BO

(E.D.N.C. Oct. 30, 2008).       West’s motion to waive the filing fee

is denied.     We dispense with oral argument because the facts and

legal    contentions   are    adequately   presented    in   the    materials

before   the   court   and   argument    would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     2